Citation Nr: 1414970	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin rash of the upper back and neck.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979 and from June 1987 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter on appeal has been remanded by the Board for additional development. In November 2012, the Board instructed the RO (via the AMC) to obtain an additional VA examination addressing the nature and etiology of any skin conditions found to be present, and the relationship, if any, between such conditions and the Veteran's active duty service.  In December 2012, the RO sent the Veteran a duty to assist letter requesting any additional information to support his claim.  In February 2013, the Dublin VA Medical Center informed the RO that the Veteran failed to report for his scheduled VA skin disorder examination.  The Veteran did not submit an explanation for why he failed to report for his scheduled VA examination.  The Veteran's claims file has been returned to the Board for further appellate review.

The Virtual VA paperless claims processing system includes VA treatment records dated from December 2007 to August 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.


FINDING OF FACT

The Veteran's skin rash of the upper back and neck is shown to be related to his active duty service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a skin rash of the upper back and neck are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Board notes that a VA examination was obtained in September 2007.  As discussed above, in a November 2012 remand, the Board requested that the RO obtain an additional VA examination addressing the nature and etiology of any skin conditions found to be present, and the relationship, if any, between such conditions and the Veteran's active duty service.  VA attempted to provide the Veteran with an examination, but he failed to report for the scheduled examination without good cause.  

38 C.F.R. § 3.655(a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  Under 38 C.F.R. § 3.655(b), when a veteran, without good cause, fails to report for a VA examination in an original claim, the claim must be decided on the basis of the evidence of record.

Here, the Veteran failed to report for his VA examination scheduled for February 2013.  Therefore, as this matter arises from an original claim for benefits, the claim will be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a skin rash of the upper back and neck.  He contends that he first developed the skin rash while in service in May 2006.  

The Veteran's service treatment records are negative for treatment for or diagnosis of a skin condition.  However, in the Veteran's March 2007 separation examination Report of Medical History, the Veteran reported that he had a skin disease, specifically a rash on his upper back.  In the March 2007 Report of Medical Examination, the Veteran's skin was evaluated as normal.

In a VA examination dated in September 2007, the Veteran reported that he first developed a skin rash in May 2006.  He indicated that this rash occurred on the back of his neck and was very itchy.  The Veteran reported that he sought treatment, but was told by the military doctor to wait until he left service to have the VA treat this condition.  He indicated that he never received any treatment for this rash during his military service.  The Veteran stated that he has tried over-the-counter hydrocortisone cream on the rash, with no relief.  He reported that the rash has been present on the back of his neck continuously since May 2006.  The Veteran described the rash as being "very itchy."  He denied any triggering factors that worsen the rash.  He noted that the rash has remained constant since its onset.  The Veteran denied that this condition caused any interference in usual occupational or daily activities.  Examination of the skin revealed a small patch of erythematous maculopapular lesions on the right side of the neck.  There was no scaling, cracking, ulceration, vesicles, or other abnormal lesions.  The examiner diagnosed the Veteran with nonspecific dermatitis of the neck area involving less than one percent of total body area and zero percent of exposed areas.

VA medical records dated in December 2007 showed that the Veteran complained of a rash/itch on his back for the past two years which was "turning black."  In a January 2007 treatment note, the Veteran reported an area on his back which was treated with Lamisil.  He indicated that it did not go away and continues to be very itchy.  On examination, the nurse practitioner noted an area of darker pigmentation on the Veteran's back.  She indicated that there were no open or erythemic areas.  In an April 2008 treatment note, the Veteran reported that when he returned from Iraq in 2006, he had a small blister on his back right, to the left of his spine, in the supraspinatus area.  The Veteran reported that the blister had several little smaller blisters with it and itched intensely.  The Veteran indicated that he went to several medics and they gave him some creams, which did not help.  The Veteran reported that the blisters finally went away, but left a darkened spot on his skin which was hypersensitive.  The Veteran noted that when certain shirts rub against it, he will feel it tingling with an electric shock.  More recently, he reported episodes where the electric shock starts in the supraspinatus area and radiates down past his shoulder and almost to his left elbow.  He reported some pain in the left shoulder, which he described as stiffness and soreness with movement.  He indicated that the electric shock was a lancinating type of pain that does not last very long.  On examination, the physician noted some darkened skin spots over the area where the Veteran reported the that he had the blister.  The physician noted that the spot was hypersensitive to touch with a numbness kind of tingling sensation.

In May 2008, the Veteran underwent a VA neurology consultation due to his reported history of a blistering lesion on the left scapular area with neuritic pain radiating down the left arm to the elbow.  On examination, the neurologist noted that the Veteran had a lesion on his left scapular area.  The neurologist indicated that there were areas of clear and dark brown raised discoloration, nonfriable.  The area was sensitive to touch, as well as around that area up to the neck and down a little to the back.  There was no tenderness in the chest.  There were no other lesions.  Laboratory data revealed that Herpes Simplex Type I was positive, while Type II was negative.  Other lab results were within normal limits.  The neurologist's impression was a "lesion on the left scapular area with its history of developing a blister and then several smaller satel[l]ite blisters around it and being itchy is typical for herpetic neuralgia, especially with the itching and the pain in and around that area in a dermatomal distribution.  However, the discoloration looking more like a nevus with dark black areas is concerning."  The neurologist also noted that the Veteran had neuropathic pain in various parts of his body of unknown etiology, and noted that psychogenic factors may be contributing to this.

In a July 2008 dermatopathology report, a board certified dermatopathologist took a biopsy of the skin on the Veteran's upper back.  The clinical description was "hyperpigmented scaly lesion with licenification and mild itching."  The differential diagnosis included lichen simplex chronicus.  The diagnosis was mild perivascular mixed inflammatory cell infiltrate with mild epidermal hyperplasia.  The dermatopathologist indicated that although these findings were not specific, they may represent a mild expression of lichen simplex chronicus.  Some other considerations include a drug eruption, arthropod bite reaction, or other hypersensitivity reaction.  The dermatopathologist noted that because of the presence of plasma cells, a spirochetal infection needs to be considered.  He indicated that the presence of papillary dermal melanophages may be indicative of co-existent post-inflammatory pigmentary alteration, but clinicopathologic correlation is needed.  The treatment notes indicated that the Veteran was supposed to receive follow-up treatment in two weeks.

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran's skin rash has been variously diagnosed as nonspecific dermatitis, Herpes Simplex Type I, and/or lichen simplex chronicus, and the Veteran failed to report for his most recent VA skin examination to clarify the exact nature of his disorder, the evidence clearly shows objective findings of a skin disorder on the Veteran's upper back/neck.  The Board further finds that the Veteran has suffered from skin symptomatology during and continuously since service.  In the Veteran's March 2007 Report of Medical History, the Veteran reported that he had been experiencing a rash on his upper back, he filed a claim for a skin rash upon release from service in April 2007, and he has sought continuous medical attention for his symptoms of an itchy rash on his upper back and neck since service.  

In making this decision, the Board has carefully considered the Veteran's pleadings regarding his skin problems.  In this case, the Veteran is competent and credible to report symptoms involving an itchy rash since service because this requires only personal knowledge as it comes to him through his senses.  The Veteran is therefore competent to testify as to his observations.  See Barr, supra.

In light of the reported skin rash upon separation from service, the competent and credible assertions that the Veteran has experienced an itchy rash on his upper back/neck since service and the objective medical evidence of a skin disorder on his upper back and neck accompanied by various diagnoses of dermatitis, Herpes Simplex Type I, and/or lichen simplex chronicus, the Board finds that service connection is warranted.  Accordingly, having resolved doubt in his favor, service connection for a skin rash of the upper back/neck is granted.


ORDER

Entitlement to service connection for a skin rash of the upper back and neck is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


